Citation Nr: 1508952	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of the May 2007 decision, the RO denied the Veteran's petition to reopen his previously denied claim of service connection for a skin disorder.  

In an August 2011 decision, the Board reopened the claim for service connection for a skin disorder, and remanded the issue to the Appeals Management Center (AMC) for development.

In October 2013, the Board remanded the claim for service connection for a skin disorder for an additional examination and opinion on etiology to be obtained.  This opinion was obtained in November 2013 and the case was properly returned to the Board.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  Any in-service skin manifestation during service or shortly thereafter resolved.

3.  The Veteran has not had a skin disorder during this appeal period.


CONCLUSION OF LAW

A skin disability was not incurred in service, nor may a skin disability be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in March 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter also informed the Veteran what was required to reopen his previously denied claim with new and material evidence.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, private medical records, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination in November 2013.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); (West 2014); 38 C.F.R. § 3.307(a)(6)(ii)(2014). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

As an initial matter, the Board notes that the Veteran did engage in combat with the enemy.  His DD 214 shows that he was a medic during service, served in Vietnam, and received the Purple Heart.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  To the extent that he reports that he was exposed to herbicides during service (combat), the Board accepts such evidence.  38 U.S.C.A. § 1154.  The Veteran has reported that he had skin disease during service; the Board accepts that he had some skin pathology during such service.  Records show the Veteran reported having "jungle rot" in service.  (His use of terminology is not determinative and shall not be held against him.)  The Veteran was diagnosed with acne vulgaris after service to which he attributes exposure to herbicide in service.  

However, 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury occurred in service, that is, what happened then, and not the question of either current disability or nexus to service.  Evidence of a current disability and a nexus to service is still required.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim.

The Veteran states that he developed a skin disorder related to herbicide exposure during service.  In support of his claim, the Veteran has presented lay evidence from himself, his friends, and his wife indicating that the Veteran experienced skin disorder symptomatology on his arms, resembling acne, immediately after service.  The Veteran service treatment records do not indicate that he was treated for a skin disorder in service.  The Veteran denied having a skin disorder on a Report of Medical History dated May 1970.  A Report of Medical Examination dated May 1970 showed the Veteran's skin was noted as normal.
The Board notes that service connection can be warranted if there was disability present at any point during the claim period, even if it is not currently present. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant of the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The Veteran's request to reopen the present claim was received in July 2006.

The Board finds that the preponderance of the evidence establishes that the Veteran does not have a current skin disorder and has not manifested a skin disorder at any point during the appeal period. 

Private treatment records from May 2006 to March 2007 relate to the Veteran's cellulitis of the right leg.  These records show the Veteran has symptoms related to cellulitis.  These records show the Veteran denied any other symptoms of a skin disorder during this period of time.

A VA examination dated September 2011 shows the Veteran denied any current skin disorder.  Additionally, the Veteran reported that his skin disorder had resolved approximately 5 years prior to this examination.  The examiner noted the Veteran did not have any scarring or disfigurement of the head, face, or neck.  The examiner opined that the symptoms the Veteran was experiencing were possibly chloracne, but that this condition had resolved.  The examiner concluded that the non-specified dermatitis in 1974 had resolved.  

The Board remanded the present claim in October 2013 to address whether the Veteran experienced chloracne or porphyria cutanea tarda manifested to a compensable (10 percent) degree within 12 months of exposure to herbicides, (last exposure occurring in May 1970).

The November 2013 VA examiner opined that the Veteran did not have a current skin disorder.  The November 2013 VA examiner opined that it was more than likely that the Veteran was experiencing lesions that are most consistent with chloracne from 1970 to 1974.  However, the VA examiner noted that the Veteran did not manifest any skin disorder at the November 2013 VA examination.  The examiner opined that the Veteran had met the criteria for diagnoses of skin conditions, noted as chloracne, dermatitis, and localized neurodermatitis, from 1970 to 1974.  The examiner opined that the Veteran manifested lesions his arms and face and that these lesions resolved after 3-4 years with no further recurrences.

The Board accepts that the appellant had skin pathology during service and at times shortly after service.  38 U.S.C.A. § 1154(b).  However, the law requires the existence of current disability.  After a review of the record, the Board finds that the most probative evidence establishes that he has not had the claimed skin disorder at any time during this appeal period.  In this regard, the Board points out that the clinical findings establish that the Veteran does not have a skin disorder. 

The Board has considered the Veteran's lay statements regarding his skin disorder that resolved many years ago and have not returned.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

However, the Veteran's statements suggest that the Veteran's symptoms originally resolved in 1974, and then again 5 years prior to the September 2011 VA examination.  Private treatment records for the period of May 2006 to March 2007 show the Veteran denied any skin disorder other than cellulitis of the right leg.  The Board notes that the Veteran has not filed a claim for cellulitis of the right lower extremity and has referred to the acneform disease and symptoms for the purposes of this appeal.  See Appellant's Brief dated February 2015.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran has not alleged that he has a current skin disorder.  In fact, the Veteran reported to the September 2011 VA examiner that he was seeking service connection for a skin disorder in case he suffered a recurrence of the symptoms he experienced after separation from service.  

The Board finds the September 2011 and November 2013 VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and supported their opinions by citing to evidence of record and medical principles.  

For these reasons and the VA opinions from September 2011 and November 2013 examinations are assigned greater probative value in deciding this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

In sum, the Board finds that the Veteran did not have a skin disorder during the pendency of the appeal nor was there evidence of a recent manifestation of a skin disorder prior to the initiation of the claim.  Here, we find no conflict between the lay and medical evidence.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin disorder is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


